COLLIER, C. J.
It is objected by the plaintiff, that the injunction should not have been dissolved, as a motion for that purpose was previously made and overruled. Without stopping to consider whether this argument, abstractly considered, is well founded, it is enough to remark that the' dissolution was denied, with an express reservation that the motion might be renewed; and it was therefore regular to submit it a second time to the court.
The answer of Crutchfield denies all fraud in the making of the deeds of trust, so far as he is concerned; declares that his purchaser at the sales made under their authority was fair and bona fide, without any effort on his part to put down competition among bidders; and affirms, that a sum much larger than that at which he bid off the property, was due him from Haynes. This defendant also demurs to the bill, .assigning the want of equity and other causes.
Haynes answers, admitting most of the allegations of the bill, yet implicating Crutchfield, only in indirect or general terms, in a purpose to aid him in defrauding his creditors.
As Haynes’s answer cannot be evidence against Crutch-field, and it is doubtless his interest to defeat the latter, or *439procrastinate the collection of his judgment, we cannot perceive upon what principle the injunction can be continued, Crutchfield is the party whose judgment is suspended, and against whom the injunction prejudicially operates, and we incline to think, that he cannot upon a motion to dissolve, be affected by the answer of Haynes any more than he would, if the latter was the complainant alledging the same facts in a bill.
But waiving this view of the case, and it may be asked on Avhat ground can the equity of the bill, as it respects the injunction, be defended ? The damages adjudged to Crutch-field in his suits against Haynes, cannot be avoided by the latter in any forum, upon the ground that the deeds of trust are void, because they were intended to defraud his creditors. If the purchases at the trust sales were fraudulent, defence should have been made at law by the defendant there.
The recovery in each of the actions may have resulted from the deeds of trust and sales under them, but it must be borne in mind, that Haynes has no claim upon the damages —he is required to pay them, and we have seen he has no equitable defence, which would enable him to defeat the judgments. If Haynes cannot avoid a collection of the judgments, or submits to their enforcement, what right has a creditor of his to interfere ? This is not a controversy between contending creditors for a fund of the debtors, which is insufficient to pay the demands of both, in which chancery is asked to settle the question of preference or priority. But it is insisted, that as the conveyances of the property were fraudulent, and should not be upheld to the prejudice of creditors, therefore the grantee or purchaser who has gained a legal advantage, must yield it up. This argument certainly cannot be supported to the extent to which it is pressed.
Let us forget for a moment, that the complainant was one of the sureties of Haynes, in his bonds for the prosecution of writs of error, and then inquire, whether he could, as his creditor, interfere with the collection of Crutchfield’s judgments. Conceding that the conveyances of property which are drawn in question were fraudulent, and could not be supported a-, gainst creditors, and still there is no ground upon which a judgment for a sum of money recovered by such vendee in *440consequence of a detention of the property, could be enjoined by a creditor of the vendor; an execution issued upon such a judgment perhaps might be enjoined in its action against that property. Such however, is not the purpose of the bill; for it is admitted that an enforcement of Crutch-field’s recovery is attempted against the sureties of Haynes. If the complainant should make out to the full extent the allegations of his bill, his lien upon the estate in question will not relate back to a period previous to the filing of the bill, so as to entitle him to profits derived from it by another person before that time; unless he alledged and showed that such person was accountable to Haynes for the enjoyment of the property. There is no pretence of any thing of the kind, or any foundation uppn which to rest it. in the present case; for so far from Crutchfield being liable to Haynes, he ha» actually recovered damages for the use and enjoyment of the estate by the latter, since the purchase under the deed of trust. Upon no principle of law can the complainant be placed in Crutchfield’s shoes, and be allowed to enforce hi» judgments, so as to obtain satisfaction of his claims against Haynes.
As a creditor of Haynes, the complainant cannot' satisfy the judgments enjoined, by setting off against them a corresponding amount of his demands. He could not acquire a lien upon them by the exhibition of his bill, nor can Crutchfield be charged with the payment of his claims.
The complainant cannot be relieved on the ground of hi» suretyship, or any consideration disclosed in the bill growing out of that relation. He does not pretend that his principal can be relieved ; nor does he as a surety independently of his principal, set up an equitable defence to his liability. The equity assumed is as a creditor of Haynes, and this we have seen cannot avail to enjoin the collection of Crutch-field’s judgment as it respects the damages for the detention of the personal, and occupation of the real property. Consequently, the order dissolving the injunction is affirmed.